 

U.S. DISTRICT COURT
NORTHERN DISTRICT OF TEXAS
IN THE UNITED STATES DISTRICT COURT FILED

 

 

 

 

 

 

 

FOR THE NORTHERN DISTRICT OF TEXAS JUN 3.0 2021
AMARILLO DIVISION
CLERK, U.S. DI STRICT C ue
VICKER SICHANTHAVONG, § By ==
§
Plaintiff, §
§
v. § 2:20-CV-53-Z-BR
§
DEIDRA WHITFIELD, §
§
Defendant. §

ORDER ON MAGISTRATE JUDGE’S FINDINGS, CONCLUSIONS,
AND RECOMMENDATION TO DISMISS COMPLAINT

On June 3, 2021, the United States Magistrate Judge entered a Findings, Conclusions, and
Recommendation to Dismiss Complaint. (ECF No. 16). The Magistrate Judge recommends that
the undersigned United States District Judge dismiss with prejudice Plaintiff's complaint for
failure to comply with the Court’s otders. (/d. at 1). The Magistrate Judge also recommends that
the undersigned deny Plaintiff's “Motion for Default Judgement” (ECF No. 11), “Motion for
Double Default Judgment” (ECF Na. 14), and “Motion for Criminal and Civil Judgment” (ECF
No. 15).

Plaintiff filed a “Return of Summon” (ECF No. 17) on June 10, 2021 and an “Objection to
the Findings, Conclusion, and Recommendation” (ECF No. 18) on June 16, 2021. The “Return of
Summon” appears to be a copy of the tracking information for the summons, which appears to
have been sent by certified mail to Defendant Deidra Whitfield earlier this year. (ECF No. 17 at
1-3). However, this document does not indicate that service of the Complaint was properly
completed in accordance with the Federal Rules of Civil Procedure. (See id.). The “Objection”
only states: “Under ECF user Manual Rule 1 of 2012 Pro se filer may, but does not have to, utilize

the ECF system.” (ECF 18 at 1).

 

 
After making an independent review of the pleadings, files, and records in this case and
the findings, conclusion, and recommendation of the Magistrate Judge, the Court concludes that
the findings and conclusions are correct. It is therefore ORDERED that the findings, conclusions,
and recommendation of the Magistrate Judge are ADOPTED.

The Court hereby OVERRULES Plaintiff's objections and ORDERS that Plaintiff's
Complaint is DISMISSED WITH PREJUDICE. Plaintiff's “Motion for Default Judgement”
(ECF No. 11), “Motion for Double Default Judgment” (ECF No. 14), and “Motion for Criminal
and Civil Judgment” (ECF No. 15) are DENIED AS MOOT.

SO ORDERED.

June 30 , 2021.

 

MATAHEW J. KACSMARYK
UNYTED STATES DISTRICT JUDGE

 
